DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art does not teach the connection configuration of the turbo inlet pressure sensor connector and the turbo inlet pressure sensor harness connector as recited in claim 11.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 18 recites the limitation "the engine" in 4th line.  There is insufficient antecedent basis for this limitation in the claim.  Claims 19-21 depend on claim 18 and are therefore rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3, 5, 6, 7, 18, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Shao et al (US 2015/0047344 hereinafter “Shao) in view of Niaken et al (US 2005/0217625 hereinafter “Niaken”) and Banks (US 2009/0043485).



In regards to claim 1:
	Shao teaches a turbo-boost controlled intake system configured for providing greater control over vehicle performance, the system comprising, an aircharger air intake system for conducting an airstream to an air intake of an engine, a control module (30) coupled with the aircharger air intake system and configured to signal an increase in manifold pressure before releasing the pressure through a waste gate (Paragraph [0028]) so as to maintain additional boost for an increased power output of the engine.
	Shao does not teach the airstream to be filtered and a wiring harness configured to electrically couple the control module with a turbo inlet pressure sensor, a manifold absolute pressure sensor, and an electric control unit of the vehicle.	
	Niaken teaches a filtered airstream (filter 202) to an air intake of an engine in order to filter the air.
Banks teaches a wiring harness (54) configured to electrically couple the control module (50) with a turbo inlet pressure sensor (49), a manifold absolute pressure sensor (43), and an electric control unit of the vehicle in order to receive pressure data from the turbo inlet and the manifold.
It would have been obvious to one of ordinary skill in the art to filter the airstream and to have a wiring harness in order to clean the air flowing to the engine and to couple the wires leading from the multiple sensors that are relaying information from the engine.


In regards to claim 2:
	Niaken teaches an air filter comprising a filter medium configured to entrap particulates flowing within an airstream, an air box (102) including one or more sidewalls and a mount wall (Paragraph [0034]), an intake tube (240) coupled with the air filter and configured to conduct the airstream to the air intake, and an adapter configured to couple the intake tube with the air intake (clamped down with clamp 214).

In regards to claim 3:
	Niaken teaches the one or more sidewalls are configured to receive fasteners suitable for installing the air box onto the engine.

In regards to claim 5:
	Niaken teaches the intake tube comprises a shape and size suitable for conducting the airstream from the air filter into the air intake.

In regards to claim 6:
	Shao teaches the control module is comprised a microprocessor (40) that can process input signals received from the turbo inlet pressure sensor and the manifold absolute pressure sensor.




In regards to claim 7:
	Shao teaches the control module includes an internal lookup table (32) whereby turbo inlet pressure sensor and manifold absolute pressure sensor readings may be evaluated (Paragraph [0029]).

In regards to claim 18:
	Shao teaches a turbo-boost controlled intake system to provide greater control over engine performance of a vehicle comprising, configuring an aircharger air intake system for conducting an airstream to an air intake of an engine, configuring a control module to signal an increase in manifold pressure before releasing the pressure through a waste gate so as to maintain additional boost for an increased power output of the engine, coupling the control module with the aircharger air intake system.
	Shao does not teach the airstream to be filtered and electrically coupling the control module with a turbo inlet pressure sensor, a manifold absolute pressure sensor, and an electric control unit of the vehicle.	
	Niaken teaches a filtered airstream (filter 202) to an air intake of an engine in order to filter the air.
Banks teaches electrically coupling the control module (50) with a turbo inlet pressure sensor (49), a manifold absolute pressure sensor (43), and an electric control unit of the vehicle in order to receive pressure data from the turbo inlet and the manifold.
It would have been obvious to one of ordinary skill in the art to filter the airstream and to have a wiring harness in order to clean the air flowing to the engine and to couple the wires leading from the multiple sensors that are relaying information from the engine.

In regards to claim 20:
	Shao teaches the control module is comprised a microprocessor (40) that can process input signals received from the turbo inlet pressure sensor and the manifold absolute pressure sensor.

In regards to claim 21:
	Niaken teaches an air filter comprising a filter medium configured to entrap particulates flowing within an airstream, an air box (102) to support the air filter and be coupled to the engine, coupling an intake tube between the air filter and the air intake of the engine, and adapting the air intake tube to conduct the airstream to the air intake of the engine.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shao as applied to claim 2 above, and further in view of Miyagishima et al (US 2006/0260469 hereinafter “Miyagishima”).

In regards to claim 4:
	Niaken does not teach the mount wall comprises an opening that receives an adapter configured to couple the air filter and the intake tube to the mount wall.
	Miyagishima teaches a mount wall with an opening that receives an adapter (44) configured to couple an air filter (41) and the intake tube (43) to the mount wall in order to allow movement of the tube (Paragraph [0024]).
	It would have been obvious to one of ordinary skill in the art to have an adapter to couple the air filter and intake tube at the mount wall in order to allow movement of the tube.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Shao as applied to claim 1 above and further in view of Meeker et al (US 5,716,231 hereinafter “Meeker”).

In regards to claim 8:
	Shao does not teach the control module includes an input socket configured to receive a signal connector comprising the wiring harness.
	Meeker teaches a control module (31) including an input socket configured to receive a signal connector (32) comprising a wiring harness in order to plug the connections in a plug and connect manner.
	It would have been obvious to one of ordinary skill in the art to use a socket connection in order to have an easy way to connect the wires to the control module.

In regards to claim 9:
	Meeker teaches the input socket couples the control module with turbo inlet pressure sensor, the manifold absolute pressure sensor, and the electronic control unit of the vehicle, wherein Meeker teaches the wires are fed from sensors or controlled devices (33) and Banks teaches the sensors used.

Claims 10, 12, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shao as applied to claims 1 and 18 above and further in view of Ito et al (US 2016/0176369 hereinafter “Ito”).

In regards to claim 10:
	Shao does not teach the wiring harness includes a cable, a turbo inlet pressure sensor connector, a turbo inlet pressure sensor harness connector, a signal connector, and a manifold absolute pressure sensor connector.
Ito teaches the wiring harness including a cable, and a plurality of connectors to easily attach a wire and to have them inside a cable so that the wires do not get tangled.
It would have been obvious to one of ordinary skill in the art to have connectors to allow easy attaching and detaching of wires and to have them inside of a cable to prevent the wires from getting tangled and wherein the duplication of parts is not inventive, and duplicating connectors to wires to be connected would have been obvious.

In regards to claim 12:
	Ito teaches the signal connector is configured to be plugged into an input socket of the control module.

In regards to claim 13:
	Banks teaches the manifold absolute pressure sensor connector is configured to be coupled with the manifold absolute pressure sensor of the vehicle for the purpose reading air pressure within the engine manifold.

In regards to claim 19:
	Shao does not teach electrically coupling includes configuring a wiring harness that includes a cable, a turbo inlet pressure sensor connector, a turbo inlet pressure sensor harness connector, a manifold absolute pressure sensor connector, and a signal connector capable of being plugged into an input socket of the control module.
Ito teaches the wiring harness including a cable, and a plurality of connectors to easily attach a wire and to have them inside a cable so that the wires do not get tangled.
It would have been obvious to one of ordinary skill in the art to have connectors to allow easy attaching and detaching of wires and to have them inside of a cable to prevent the wires from getting tangled and wherein the duplication of parts is not inventive, and duplicating connectors to wires to be connected would have been obvious.

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shao as applied to claim 1 above and further in view of Okuyama (US 2005/0266743).

In regards to claim 14:
	Shao does not teach a signal adjuster configured to enable manual adjustment of the power output of the engine.
	Okuyama teaches a signal adjuster configured to enable manual adjustment of the power output of the engine in order to adjust the output of the engine (Paragraphs [0031] – [0039].
	It would have been obvious to one of ordinary skill in the art to enable manual adjustment of the power output of the engine.

In regards to claim 16:
	Banks teaches the controller connector is configured to be plugged into a controller socket comprising the wiring harness, wherein a wiring harness is taught and adding additional wires to the harness with an additional socket for plug and use is known in the art.

Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shao as applied to claim 1 above and further in view of Olson et al (US 2018/0257457 hereinafter “Olson”).

In regards to claim 15:
	Shao does not teach the signal adjuster comprises a cable that extends from a controller connector to a rheostat.
	Olson teaches a rheostat connected to a controller in order to control via rotation of the rheostat.
	It would have been obvious to one of ordinary skill in the art to use a known method of adjustment using a rheostat to adjust the signal adjuster.

In regards to claim 17:
	Olson teaches the signal adjuster includes a control dial configured to be coupled with the rheostat to facilitate hand operation of the rheostat.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JAY KIM whose telephone number is (571)270-7610. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J KIM/Examiner, Art Unit 3747                                                                                                                                                                                                        
/LONG T TRAN/Primary Examiner, Art Unit 3747